PER CURIAM. The Court has determined that the May 5, 2017, order partially ruling on a petition to modify parenting schedule and child support is not a final order. See Hoffman v. O’Connor, 802 So.2d 1197 (Fla. 1st DCA 2002). Furthermore, although the order was subject to immediate appellate review pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)b., appellant failed to invoke the Court’s jurisdiction to review the order in a timely manner. Ward v. Bragg, 957 So.2d 670 (Fla. 1st DCA 2007) (holding that rehearing of a non-final order is not authorized and does not delay rendition). Accordingly, the appeal is dismissed for lack of jurisdiction. BILBREY, WINSOR, and M.K. THOMAS, JJ., CONCUR.